11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Robert Ethan
Maroon
Appellant
Vs.                   No.
11-02-00173-CR B Appeal from
Palo Pinto County
State of Texas
Appellee
 
Appellant
entered a plea of guilty to the offense of possession of 4 grams or more but
less than 200 grams of methamphetamine with the intent to deliver.  The jury convicted appellant and assessed
his punishment at confinement for life. 
We affirm.
Appellant=s
court-appointed counsel has filed a brief in which he stated that he has
conscientiously examined the record and the applicable law.  Counsel stated that, after a diligent
search, he has concluded that the appeal is frivolous and without merit.  Counsel reviewed the validity of the
indictment, the sufficiency of the evidence to support the conviction, the jury
selection process, the objections made by trial counsel, and the validity of
the sentence.  Counsel concluded that
trial counsel=s performance
exceeded the requirements of Strickland v. Washington, 466 U.S. 668 (1984).
Counsel has
furnished appellant with a copy of the brief and advised appellant of his right
to review the record and file a pro se brief. 
A pro se brief has not been filed. 
Counsel has complied with the procedures outlined in Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v.
State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137
(Tex.Cr.App.1969).
Following the
procedures outlined in Anders, we have independently reviewed the
record.  We agree that the appeal is
without merit.
The judgment of
the trial court is affirmed.
 
January 23, 2003                                                                      PER
CURIAM
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.